DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/9/2021 has been received and entered in to the case. 
	Claims 3-8, 11-16, 18-19, 21-26, 28-36, 38-49, 51-59, 61, 63-76, 78-82, 84-93, 95-113, 117-120, 122, 124-125, 127 has/have been canceled, claim 129 is newly added, claims 1-2, 9-10, 17, 20, 27, 77, 83, 94, 114-116, 121, 123, 126  has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 37, 50, 60, 62, 128 and 129  have been considered on the merits. All arguments have been fully considered. 
Information Disclosure Statement
The information disclosure statement filed 8/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two NPL documents do not contain a proper information (i.e. date/year missing).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all 

It is noted that the instant specification contains a listing of references. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The amendment to the instant specification for the SEQ ID Nos. has been entered.
Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 37, 50, 60, 62, 128 and 129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for supporting growth, differentiation or maintenance of a stem cell, a progenitor cell or a precursor cell, does not reasonably provide enablement for growth, differentiation AND maintenance of any cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims disclose a new limitation directed to the cell culture medium being configured to support growth, differentiation and/or maintenance of a cell (claim 37 and its dependent claims); or to support growth, differentiation and maintenance of a cell (claim 129).
The scope of the limitation of claim 37 encompasses that the cell culture medium is configured to (1) support growth OR differentiation OR maintenance of a cell; (2) support growth AND differentiation of a cell; (3) support growth AND maintenance of a cell; (4) differentiation AND maintenance of a cell; (5) support growth AND differentiation AND maintenance of a cell. The last interpretation is the same limitation as claim 129. Considering claim 37 under the interpretation of (2) supporting growth AND differentiation, and (5) supporting growth AND differentiation AND maintenance of a cell as discussed above, and claim 129, the specification fails to provide enabling description for the claimed limitation.
First, the instant claims are directed to the cell culture medium for growth, differentiation and/or maintenance of a cell ANY cell. The term “growth” is understood as “proliferation” since it is used interchangeable in the instant specification. It is 
Second, there is no indication that the media disclosed in the specification or claimed are configured to carry out the claimed feature of supporting all of growth/proliferation, differentiation AND maintenance of a cell, even if the cell is a stem cell, a progenitor cell or a precursor cell. It is the Examiner’s understanding that proliferation and differentiation of stem/progenitor/precursor cells cannot be co-existed since the cells are proliferating/dividing, they do not differentiate at the same time, and once cells are differentiated, particularly terminally differentiated, there would not be proliferation of the cells. Ruijtenberg et al. (2016, Cell Cycle) teach the cell proliferation and differentiation show a remarkable inverse relationship, and terminal differentiation usually coincides with proliferation arrest (see Abstract). 
According to the instant specification, culturing hPSCs (proliferation) is carried out using E8 culture medium, and the differentiation of hPSCs into cardiomyocytes is carried out using S12 medium (Fig. 1-2). It is also noted that Fig. 8 discloses E8 medium used for growth and differentiation. However, E8 medium has been modified by adding additional components (e.g. EGF or hydrocortisone, etc.). There is no indication that E8 medium supplemented with EGF can be used for differentiation of the cells or E8 medium supplemented with hydrocortisone would be able to grow hPSCs.
The “maintenance” is interpreted as keeping the state of the cells and in this case, maintaining proliferation state or differentiation state. While it is doable that cells 
Based on the above discussion, and the lack of any embodiment or guidance how to configure the claimed medium for supporting growth AND differentiation AND maintenance of a cell, it is highly unpredictable if one skilled in the art would be able to configure the claimed medium such that it would support all of growth, differentiation and maintenance of any cell as claimed. Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentation.

Claim Rejections - 35 USC § 102 (modified)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 37, 50, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0202291; “Chen291” hereinafter).
Chen291 teach an albumin-free cell culture medium that supports proliferation of pluripotent stem cells (see entire document; paras. 9-10, 20, 48; claims 1-29 at p.22-
Chen291 teach the use of a basal medium such as DMEM/F-12 (para. 52) and DMEM/F-12 is supplemented with selenium, L-ascorbic acid, FGF2 and TGF-b (paras. 40 and 97).
Regarding the substance that initiates, directs and /or supports differentiation and/or maintenance of a stem cell, a progenitor cell, or a precursor cell (claim 62), Chen291 particularly teach the objectives of the culture include cell survival, passaging, proliferation, etc. (para. 48), and the use of FGF2, TGF-b, and/or NODAL (para. 40 and 97) would meet the limitation. 
The term “a kit” of claims 60 and 62 is interpreted as a composition since there is no particular structure given by the term, and thus the culture medium of Chen291 would meet the limitations.
Regarding the newly added limitation directed to the concentration of albumin being less than 1x10-4 mg/mL (claim 37) or 1x10-5 mg/mL (claim 50), the culture medium of Chen291 is “albumin-free”, i.e. no albumin, and thus, the culture medium of Chen291 would meet the limitation of albumin being less than the claimed concentration.
Regarding the new limitation directed to the cell culture medium being configured to support growth, differentiation and/or maintenance of a cell (claim 37), the limitation does not provide any structure to the claimed product, and thus, the limitation does not 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 37, 50, 60, and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO2015/042356; “Chen356” hereinafter).
Chen356 teaches an albumin-free culture medium (p.2, line 31; p.6, lines 3-7 and lines 25-29; p.13, lines 21-24; p.15, lines 6-9).
Chen356 teaches the E8 medium which is defined by eight components: DMEM/F12, L-ascorbic acid, selenium, transferrin, NaCH03, Insulin, FGF2, TGFb or nodal (p.12, lines 15-16). It is understood that DMEM/F-12 is a basal medium and this basal medium is supplemented with two antioxidants, i.e. L-ascorbic acid and selenium, and thus, the medium of Chen356 meets the limitation of claims 37 and 128.
Regarding the kit of claim 60 or the substance in the kit of claim 62, Chen356 teach a kit comprising a low protein medium that supports the proliferation and differentiation of stem cells and comprising one or more of a growth factor modulator (p.5, lines 7-9). Chen356 defines the growth factor modulator as a factor that is added to the culture medium that supports cell proliferation or differentiation (p.8, lines 6-8), and thus, Chen356 meets the limitations of claims 60 and 62.
Regarding the newly added limitation directed to the concentration of albumin being less than 1x10-4 mg/mL (claim 37) or 1x10-5 mg/mL (claim 50), the culture medium of Chen356 is “albumin-free”, i.e. no albumin, and thus, the culture medium of 
Regarding the new limitation (claim 37), Chen356 teaches that the culture medium supports maintenance, proliferation or differentiation of pluripotent stem cells (p.11, lines 4-5).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen291 or Chen356 as applied to claims 37, 50, 60 and 62 above, and further in view of Mee et al. (US 2008/0124801) and Mitalipova et al. (WO 2011/142832).
	Regarding claim 128 directed to the two antioxidants selected from the species as listed, Chen291 or Chen356, while they teach the use of antioxidants (e.g. selenium, glutathione, ascorbic acid), do not teach two antioxidants selected from the listed species.
	For the first antioxidant of at least two antioxidants, Chen291 or Chen356 teaches that DMEM/F-12 medium contains pyruvate (see Table 2, last col.: pyruvic acid; Table 1 at p.12, respectively). 
Regarding the second antioxidant, N-acetylcysteine, catalase, superoxide dismutase, a water-soluble analog of vitamin E (i.e. Trolox), etc. are known in the art as antioxidants according to Mee et al. and Mitalipova et al.
Mee et al. teach a culture medium for pluripotent stem cells without animal component utilizes catalase or superoxide dismutase as antioxidants (Table 2 at p.7).
Mitalipova et al. teach types of antioxidants including vitamin C, vitamin E, lipoic acid, glutathione, alpha tocopherol, N-acetylcysteine, Trolox, etc. (para. 128).

M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.

It is also noted that a new claim rejection under 35 USC §112(a) was necessitated due to the claim amendment.
Regarding the 102 rejections, applicant argued that upon the instant amendment, the claimed product requires a new limitation directed to the amount of albumin in the culture medium as less than 1x10-4 mg/mL or 1x10-5 mg/mL. Applicant argued that the Chen251 as well as Chen356 references teach the use of FBS which has BSA as a major component, and thus, the amount of albumin in the culture medium of Chen251 or Chen356 is higher than the claimed product.
The Examiner respectfully disagrees with the applicant’s argument. First, both of references teach the culture medium “albumin-free” which indicates that the culture medium of the cited references would have no albumin. Second, contrary to the applicant’s assertion, there is no FBS included in the culture medium. Applicant alleged that DMEM/F-12 would be supplemented with other components and the manufacturer of DMEM teaches that DMEM contains no proteins, lipids or growth factors. Based on this, applicant concluded that DMEM requires supplementation commonly with 10% FBS. This argument is with serious flaw. First, applicant’s argument is merely based on a “common” supplement to DMEM, and concluded that the culture medium of Chen251 or Chen356 would be supplemented with FBS. Applicant referred paragraph [0072] of 
Regarding Chen356, applicant alleged that the “low protein” medium of Chen356 has a low percentage of protein in E8 medium, and Chen356 utilizes 10% FBS in the initial culture referring p.18, line 8 through p.19, line 17. It is acknowledged that the “low protein medium” or “albumin free medium” can contain less than about 1-10% serum (p.6 of Chen356). However, the term “albumin free medium” of Chen356 is defined as a medium that does not contain albumin or an albumin replacement. (p.6, lines 3-4). Regarding the cited section of Chen356, the procedure is about to reprogramming fibroblasts using fibroblast media comprising 10% FBS. The “low protein” or “albumin free” medium, of which applicant acknowledged the low protein medium is E8 medium, is not used for this particular procedure. There is no disclosure in the cited reference that “low protein” includes albumin. While the low protein medium of Chen356 could contain “less” than 1-10% serum, the scope of “less” than 1-10% serum encompasses no serum in the medium, i.e. no albumin. Therefore, applicant’s allegation that “low protein” medium of Chen356 contains FBS is baseless.
	
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAEYOON KIM/Primary Examiner, Art Unit 1632